IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 16, 2007
                               No. 07-50113
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

KEITH DUANE ADAIR, also known as Keith Adair

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 6:06-CR-47-ALL


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Keith Duane Adair appeals his conviction and sentence for possessing
methamphetamine with the intent to distribute it. Adair argues that the district
court violated his rights under the Sixth Amendment by refusing to allow him
to represent himself at trial and that the court erred at sentencing by
considering the testimony of a cooperating witness in determining the quantity
of drugs on which it based Adair’s sentence.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50113

      Although Adair expressed dissatisfaction with his attorney, he did not
clearly and unequivocally request to proceed pro se at trial. See Brown v.
Wainwright, 665 F.2d 607, 610 (5th Cir. 1982) (en banc). There was no violation
of Adair’s Sixth Amendment rights. See United States v. Davis, 269 F.3d 514,
518 n.5 (5th Cir. 2001).
      For the first time on appeal, Adair argues that, in determining his base
offense level, the sentencing court was prohibited from considering a cooperating
witness’s testimony concerning Adair’s drug-trafficking activities because the
court instructed the jury that the witness’s testimony concerning extraneous
criminal acts was relevant only as to Adair’s motive, intent, and knowledge and
not to his guilt or innocence. We find no error, plain or otherwise, in the
sentencing court’s consideration of the cooperating witness’s trial testimony.
U.S.S.G. § 1B1.3(a)(1). The determination of the quantity of drugs relevant to
Adair’s sentence is not clearly erroneous. See United States v. Betancourt, 422
F.3d 240, 246 (5th Cir. 2005).
      AFFIRMED.




                                       2